Title: To John Adams from Nicolaas Van Staphorst, 14 September 1789
From: Van Staphorst, Nicolaas,Van Staphorst, Jacob
To: Adams, John



Sir
Amsterdam 14 September 1789

On the 26th. last Month only we received your respected favor of 2 Decbr to our Predecessors, accompanying the Second and Third Volumes of Your Defence of the American Constitutions, to compleat the Setts presented us; For which Mark of your Friendship and Remembrance, Please accept our hearty Thanks.
Your departure from Europe, has been followed by Events of infinite importance indeed; Here the Flame caught by your glorious Revolution, has been smothered for a time, But in France it appears to have made such Progress, as will We hope ensure to that populous & happily situated Country; a Constitution of Freedom, the basis of which is already laid by a Declaration of the sacred and inalienable Rights of Mankind. Should this grand Work be carried to Maturity, of which there is a good prospect, its Consequences will spread all around, and this Country certainly not feel them the less.
The Dread of this great Revolution already alarms the Foes to the natural Liberties of Mankind, and may probably cause an Embrasure in Europe, that by involving the different powers of this Quarter of the Globe, would prove highly advantageous to your Commerce and Credit in Europe The present State of the latter of which confirms in the fullest manner, what we have often assured to you in person, that its Revival depended solely upon the Establishment and Operation of an efficient and respectable Government in the United-States: As the Parent of the American Credit in this Country, You Sir, cannot but be more than ordinarily interested in its progress, and Situation, wherefore We are certain to gratify you, in communicating more early perhaps than You would know thro’ your Official Channel, the purport of the Letter the Commissioners of the American Loans here address & this conveyance to your Treasury-Board, to the inclosed Copy of which We have only to subjoin, that Your Four per Cent Bonds are now One to Two per Cent above par, and the Five per Cents from 96 to 99 per Cent, So that they now appear most respectably among the other Loans negotiated here, with the appearance of going still higher, and thus will be rendered easy the raising here on favorable  Terms, what further Sums the United-States may stand in need of.
We beg you to accept our most sincere Congratulations upon this Situation of the American Credit here, as well as upon the successful Operations of Your new Federal Government, and your Appointment to the very distinguished Post You occupy in it; which We wish you a long Enjoyment of, not doubting but You will discharge it with equal Assiduity and Abilities as You have manifested in all your former Employs, Which have secured you the most flattering Recompence, the Esteem and Gratitude of your Fellow Citizens.
Mrs. Van Staphorst joins in presenting our most respectful Compliments to Mrs. Adams; and requesting that when in our power to render you any useful or agreeable Offices here, you will not spare us, as it will at all times  afford us real Satisfaction to convince you how truly and respectfully We are / Sir / Your most obd hble Servts.
N & J. Van Staphorst & Hubbard